                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


 BONNIE GEORGE, ED MCKINZIE,
 TIM WORSTELL, CEDAR DERAPS,
 CASEY WASSER, TAMMY
 VOLKART, JAMES REHM, AND
 RON METZGAR, BOBBIE LEE,
 BRIAN IMMEKUS, and AMAZING
 GRACE COMMUNITY CHURCH,

                Plaintiffs,                        Case No. 6:17-cv-03114-MDH

        v.                                         ORAL ARGUMENT REQUESTED

 OMEGA FLEX, INC.; WARD
 MANUFACTURING, LLC; AND
 TITEFLEX CORPORATION,

                Defendants.



             DEFENDANTS’ JOINT MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Defendants Omega Flex, Inc., Ward

Manufacturing, LLC, and Titeflex Corporation (collectively, “Defendants”) jointly move the

Court for summary judgment in their favor on all of Plaintiffs’ claims. In support of this Motion,

Defendants state as follows:

       1.      Plaintiffs filed their operative complaint in this action on January 31, 2019,

asserting claims against Defendants for violations of the Missouri Merchandising Practices Act

(“MMPA”) (Counts I–III), conspiracy (Count IV), and unjust enrichment (Count V). Discovery

in this matter closed on November 12, 2019. See Dkt. No. 111 ¶ C.1.

       2.      The Court should enter summary judgment for Defendants on all of Plaintiffs

claims because there is no genuine dispute as to any material fact and Defendants are entitled to

judgment as a matter of law on all those claims. See Fed. R. Civ. P. 56(a).



        Case 6:17-cv-03114-MDH Document 305 Filed 11/26/19 Page 1 of 5
          3.    In particular, the Court should enter summary judgment for Defendants on

Plaintiffs’ MMPA claims because the undisputed facts confirm that Plaintiffs cannot establish

essential elements of those claims, including (1) that they sustained an ascertainable loss of money

or property; (2) that Defendants engaged in any unlawful practice; (3) that Defendants made any

alleged misrepresentations “in connection with” Plaintiffs’ purchases of their homes or corrugated

stainless steel tubing; or (4) that Defendants’ alleged conduct caused any losses to any of the

Plaintiffs.

          4.    In addition, the Court should enter summary judgment for Defendants on Plaintiffs’

claim for unjust enrichment because the undisputed facts show that Plaintiffs also cannot

demonstrate essential elements of that claim, including that Defendants’ alleged retention of

benefits was unjust or inequitable.

          5.    Finally, the Court should enter summary judgment for Defendants on Plaintiffs’

conspiracy claim, which cannot stand in the absence of any underlying tort and Plaintiffs’ lack of

injury.

          6.    The grounds in support of this Motion are more fully set forth in the accompanying

Suggestions in Support of Motion for Summary Judgment, which are incorporated herein by

reference.

          7.    Defendants respectfully request oral argument pursuant to Local Rule 7.0(e).

          WHEREFORE, Defendants respectfully request that the Court grant summary judgment in

their favor on all of Plaintiffs’ claims.




                                                 2

           Case 6:17-cv-03114-MDH Document 305 Filed 11/26/19 Page 2 of 5
Dated: November 26, 2019     Respectfully submitted,
                             /s/ Robert B. Ellis
                             Robert B. Ellis, P.C. (admitted pro hac vice)
                             Benjamin T. Kurtz (admitted pro hac vice)
                             Michael S. Biehl (admitted pro hac vice)
                             Kelsey Bleiweiss (admitted pro hac vice)
                             Claudia Brokish (admitted pro hac vice)
                             Kirkland & Ellis LLP
                             300 North LaSalle Street
                             Chicago, IL 60654
                             Telephone: (312) 862-2000
                             Facsimile: (312) 862-2200
                             robert.ellis@kirkland.com
                             benjamin.kurtz@kirkland.com
                             michael.biehl@kirkland.com
                             kelsey.bleiweiss@kirkland.com
                             claudia.brokish@kirkland.com

                             and

                             Neal F. Perryman, #43057MO
                             Thomas P. Berra, Jr., #43399MO
                             Oliver H. Thomas, #60676MO
                             Lewis Rice LLC
                             600 Washington Avenue, Suite 2500
                             St. Louis, MO 63101
                             Telephone: (314) 444-7661
                             Facsimile: (314) 612-7661
                             nperryman@lewisrice.com
                             tberra@lewisrice.com
                             othomas@lewisrice.com

                             Attorneys for Defendant Omega Flex, Inc.


                             /s/ Kristen A. Page
                             Thomas Sullivan (admitted pro hac vice)
                             SHOOK, HARDY & BACON, L.L.P.
                             Two Commerce Square Building
                             2001 Market Street, Suite 3000
                             Philadelphia, PA 19103
                             Telephone: (215) 278-2555
                             Facsimile: (215) 278-2594
                             tsullivan@shb.com



                                       3

       Case 6:17-cv-03114-MDH Document 305 Filed 11/26/19 Page 3 of 5
                      Kristen A. Page, MO Bar No. 50852
                      Elizabeth Fessler, MO Bar No. 67169
                      2555 Grand Blvd.
                      Kansas City, MO 64108
                      Telephone: (816) 474-6550
                      Fax: (816) 421-5547
                      kpage@shb.com
                      efessler@shb.com

                      Attorneys for Defendant Ward Manufacturing LLC


                      /s/ John G. Papianou
                      Charles B. Casper (admitted pro hac vice)
                      John G. Papianou (admitted pro hac vice)
                      Robert Day (admitted pro hac vice)
                      Montgomery McCracken Walker & Rhoads LLP
                      1735 Market Street
                      Philadelphia, PA 19103
                      Telephone: (215) 772-1500
                      ccasper@mmwr.com
                      jpapianou@mmwr.com
                      rday@mmwr.com

                      Bruce A. Moothart
                      Seyferth Blumenthal & Harris LLC
                      4801 Main Street, Suite 310
                      Kansas City, MO 64112
                      Telephone: (816) 756-0700
                      bruce@sbhlaw.com

                      Attorneys for Defendant Titeflex Corporation




                                4

Case 6:17-cv-03114-MDH Document 305 Filed 11/26/19 Page 4 of 5
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 26th day of November 2019, a true and

accurate copy of the foregoing was electronically filed with the CM/ECF system of the United

States District Court for the Western District of Missouri, which sends notice to counsel of record

via e-mail.




                                                     /s/ Kristen A. Page




                                                5

        Case 6:17-cv-03114-MDH Document 305 Filed 11/26/19 Page 5 of 5
